DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.

Amendment
This Office Action is made in response to amendment, filed 12/21/2021. Claims 1, 5, 6, 7, 11, and 15 have been amended. Claims 2-4, 8-10, and 12-14 have been cancelled.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 12/21/2021. 
With respect to Claim Rejections - 35 USC § 103, the applicant has amended independent claims 1, 6 and 7 to further emphasize the inventive features of the claimed invention. The Applicant submits that independent claim 1 as amended includes “in response to the quality deterioration pattern the one or more parameters including a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality: computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video, determining, based on the video quality, values of a set of coefficients, and computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality" (emphasis added), as recited in amended claim 1, and similarly recited in amended independent claims 6 and 7. The Examiner notes that independent claim 1 actually reads “in response to the one or more parameters including a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality: computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video, determining, based on the quality deterioration pattern the one or more parameters including …” is not found in independent claim 1, but it is claimed in independent claim 6 and 7. The Applicant submits that “Neither of the applied references discuss determining coefficients of a logistic function using the video quality and computing the viewer behavior indicator using the logistic function.” In response, the Examiner agrees and finds Kordasiewicz (Pat No US 2012/0117225 A1) to teach this function. Kordasiewicz discloses detecting and reporting significant playback events (e.g. stalling/rebufferring) and statistics (e.g. average/maximum client buffer fullness, duration of video streamed or played) [0058] and dynamically adapt the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate, video motion vectors, audio sampling rate, audio bit rate, number of audio channels etc. [0061]. Kordasiewicz discloses applying logistic functions (EQ1 thru EQ13) to compute viewer behavior indicators such as a delivery quality score (DQS – an estimated value of an indicator) and a network quality score (NQS – another estimated value of an indicator) [0075]. The Applicant submits amended claims 1, 6, and 7 are allowable over the applied references and the other claims are each dependent on the independent claims, and are allowable for at least the reasons provided. With respect to the applicant arguments of independent claims 1, 6, and 7, and dependent claims 5, 11, and 15 have been fully considered but they are moot in view of the new grounds of rejection (see rejections below).

Claim Objections
Independent claims 6 and 7 are objected to because both claims recites “in response to the quality deterioration pattern” .The Examiner notes that “the quality deterioration pattern” is never defined in the claim, that is, there is no “a quality deterioration pattern”. This making the claim language vague and unclear and leaves the reader in doubt as to the meaning of the technical features to which they refer, exactly what “quality deterioration pattern” is being referred? The Examiner is thinking the a quality deterioration pattern ...” The Examiner rejection is based on this interpretation. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 11, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kordasiewicz et al., Pat No US 2012/0117225 A1 (hereafter Kordasiewicz).

Regarding Claim 1, Kordasiewicz discloses a watching behavior estimation device [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior.] comprising:
an input unit [FIG.2 and para.0075: Discloses a monitoring unit (element 106 – an input unit) inspecting all packets on network interfaces from media clients (element 104).] configured to receive one or more values for one or more parameters indicating a playback state of a video distributed via a network as input [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of a video distributed via a network as input includes expected waiting state (element 0160), an unexpected waiting state (element 0162), an, a done state (element 164 – stop), a watching state (element 0166), and a paused state (element 0168).]; and
one or more processors configured to execute instructions [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions.] to perform:
in response to the one or more parameters including a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level, based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate.],
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
in response to the one or more parameters including a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time of the video [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network ; and
in response to the one or more parameters including a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., .

Regarding Claim 5, Kordasiewicz discloses the watching behavior estimation device according to claim 1, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0066: Discloses the statistics on streamed and watched duration (a watching retention rate) of video may be used to analyze viewing behavior; and para.0107: Discloses generating a DQS score on a mean opinion score (MOS) scale. The equation includes a vector which is a list of times for which the video stops and starts (a watching abandonment rate and a watching retention rate), where odd indexes indicate a re-buffering event start and even indexes indicate re-buffering event end.].

Regarding Claim 6, Kordasiewicz discloses a watching behavior estimation method causing a computer to execute [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions.], the watching behavior estimation method comprising:
	receiving one or more values for one or more parameters indicating a playback state of a video distributed via a network [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of ;
in response to the quality deterioration pattern the one or more parameters including a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level, based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The varying quality levels may be based on audio or video operating point characteristics, such as, for example, bit rates, video resolution, video frame rate.], 
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and 
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior; and para.0075: t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
	in response to the one or more parameters including a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network was able to maintain real-time delivery throughout the session. The signal NQS (a network quality score – an indicator) may be calculated (an estimate) as the percentage of play duration divided by the play duration and stalled duration. Play duration may be the amount of time a hypothetical client was playing at the desired frame rate. Stalled duration may be the amount of time a ; and
in response to the one or more parameters including a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., END). When the condition END is asserted, the state machine (element 145) may transition from any of the states to the state (element 164 - stop state). While in the state (element 164), the state machine (element 145) may hold the DQS value unchanged; and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function .

Regarding Claim 7, Kordasiewicz discloses a non-transitory computer readable medium storing instructions that when executed by a computer cause the computer to perform a watching behavior estimation method [para.0139: Discloses a viewing behavior analyzer (element 290) comprise a single shared processing device or a plurality of processing devices to execute instructions that are stored in a memory.] comprising:
	receiving one or more values for one or more parameters indicating a playback state of a video distributed via a network [para.0075: Discloses once a media session is detected, the state of the media client (element 104) may be estimated for the purpose of QoE estimation. The state information and intermediate signals may also be analyzed. Information includes the number, frequency and duration of re-buffering events, buffer fullness measures (receive values for parameters such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched; and FIG.5 and para.0083: Discloses a state machine (element 145) the playback state of a video distributed via a network as input includes expected waiting state (element 0160), an unexpected waiting state (element 0162), an, a done state (element 164 – stop), a watching state (element 0166), and a paused state (element 0168).];
in response to the quality deterioration pattern the one or more parameters including a resolution of the video, a bit rate of the video, a frame rate of the video, and a duration for a video quality [para.0062: Discloses input content (parameters) may represent a different quality level, based on the bit rate, frame rate, pixel resolution, encoding quality and the like; and para.0075: Discloses performance indicators may also include a duration of the stream switch event.]:
computing a video quality based on the resolution of the video, the bit rate of the video, and the frame rate of the video [para.0061: Discloses dynamically adapt (computing) the delivered video quality by switching between streams of varying quality levels to maintain continuous playback while trying to maximize quality under changing network conditions. The , 
determining, based on the video quality, values of a set of coefficients [FIG.18 and para.0215: Discloses the computation of an impairment measure, such as DQS_B generated by quality change detection module (element 530) includes an impairment value caused by a prior stream switch event at time t, which can be modeled as DQS impairment (t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;). The ΔQ (ti) (a value of coefficient) term represents the change in objective quality level for the stream switch event at time ti, and may be based on an objective measure of subjective quality, e.g. a PQS or other quality score. The slope S (another value of coefficient) may be defined as S * (ΔQ (ti)) = S * (ΔQ (ti)) 2/Tdelay, where Tdelay is a time constant for the quality level change being noticed. The slope is defined as a function of ΔQ (ti) to reflect that greater quality level changes are perceived faster.], and 
computing an estimated value of an indicator regarding a behavior of a viewer of the video by applying a first logistic function based on the determined values of the set of coefficients to the duration for the video quality [para.0066: Discloses statistics on streamed and watched duration of video may be used to analyze viewing behavior; and para.0075: Discloses the state of the media client (element 104) is estimated for the purpose of QoE estimation. The state information computes an estimate of a delivery quality score (DQS – an estimated value of an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – an estimated value of an indicator), which may be based on a set of objective factors. The state information and intermediate signals may also be analyzed and reported directly to generate a report of key performance indicators (KPI s) for video streaming on the network. Examples of statistics that may be reported include the number, frequency and duration of re-buffering events, buffer fullness measures (such as average, minimum and maximum values over various intervals), and durations of video downloaded/streamed and played/watched (behavior of a viewer). Key performance indicators may also include a number of stream switch events, a location in the media stream, a duration of the stream switch event, and a change in operating point (bit rates, video resolution, video frame t) = DQS impairment (ti) + S * (ΔQ (ti))* (t-ti;).];
	in response to the one or more parameters including a playback waiting time of the video, computing the estimated value of the indicator by applying a second logistic function to the playback waiting time [para.0087: Discloses in response to buffering still in progress, and the viewer has waited for the entire buffering delay (e.g., waited more than X seconds - a playback waiting time), the state machine (element145) may reduce the signal DQS (representative of the reduction in viewer satisfaction level) over time while in the state (element 162 – an unexpected waiting state); and para.0112-0113: Discloses calculating an objective measure of how the network delivered content to a media client and/or if the network was able to maintain real-time delivery throughout the session. The signal NQS (a network quality score – an indicator) may be calculated (an estimate) as the percentage of play duration divided by the play duration and stalled duration. Play duration may be the amount of time a hypothetical client was playing at the desired frame rate. Stalled duration may be the amount of time a hypothetical client was waiting for frames when the client should have been playing, this includes unexpected excess waiting during initial buffering; and para.0124: Discloses a session quality analyzer (element 250) that generates session quality data based on the playback duration and the stall duration; and FIG.17 and para.0146: Discloses generating  session optimization data (applying to the playback waiting time of the video) based on the session quality data, the buffer fullness indicator and the player state data; and in reference to a second logistic function - para. 0075: Discloses the state information computes an estimate of a delivery quality score (DQS – an indicator), which may be mapped to a set of levels that are subjectively determined, or a network quality score (NQS – another indicator); and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).]; and
in response to the one or more parameters including a playback stop time, computing the estimated value of the indicator by applying a third logistic function to the playback stop time [para.0079: Discloses in a media session, in response to a stop event state (a playback stop time) information, DQS may be computed (estimated value) and updated; and para.0083: Discloses at each of the updates, the state machine (element 145) may or may not change states depending upon the current state and the information received (applying to the playback stop time). The state machine (element 145) may also update a satisfaction value (or level) in the signal DQS at each update; and para.0096: Discloses if the media program reaches an end, or the viewer intentionally stops the playback, the video buffer model 142 may inform the state machine (element 145) in the signal PLAYER_BUFFER_EVENTS (e.g., the STOP event). The state machine (element 145) may view the STOP event as the assertion of a condition (e.g., END). When the condition END is asserted, the state machine (element 145) may transition from any of the states to the state (element 164 - stop state). While in the state (element 164), the state machine (element 145) may hold the DQS value unchanged; and FIG.18 and para.0215: Discloses utilizing a logistic function (EQ12) based the playback state information (parameters). A first logistic function may be based on watching state (element 166) information, a second logistic function may be based on unexpected waiting state (element 0162) information, and a third logistic function may be based on a done state (element 164 – stop).].

Regarding Claim 11, Kordasiewicz discloses the watching behavior estimation method according to claim 6, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0107: Discloses generating a DQS score on a mean opinion score (MOS) scale. The equation includes a vector which is a list of times for which the video stops and starts (a watching abandonment rate and a watching retention rate), where odd indexes indicate a re-buffering event start and even indexes indicate re-buffering event end.].

Regarding Claim 15, Kordasiewicz discloses the non-transitory computer readable medium according to claim 7, and Kordasiewicz further discloses wherein the indicator is a watching abandonment rate or a watching retention rate [para.0107: Discloses generating a DQS score on a .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KAWANO et al., (US 2017/0359582 A1) - Discloses a video quality estimation apparatus used for an encoded video, to estimate a video quality value being a value quantifying a video quality being quality of the video felt by a user when viewing and listening to the video [para.0006]. Paragraph 0037 and 0038 discloses a logistic formula (Formula 2) and coefficients. The coefficients are determined by the method of least squares or the like so as to be optimized in a sense that the difference becomes minimum between the video quality value and the estimated video quality value VQ obtained by the subjective evaluation experiments [0043].
Zhang et al., (US 2010/0211966 A1) - Discloses expected emotion value information generation section 300 generates expected emotion value information indicating an emotion expected to occur in a viewer when viewing video content from video content editing contents [0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 

/ADIL OCAK/Examiner, Art Unit 2426